Citation Nr: 1516294	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating higher than 10 percent for urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from July 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted an increased rating of 10 percent for the Veteran's service-connected urticaria.  The Veteran has appealed for an even higher rating.

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Any future consideration of this appellant's claims should take into consideration the existence of this electronic record.

The issue of entitlement to a clothing allowance has been raised by the record in a January 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Urticaria is not manifested by debilitating episodes, and does not require systemic immunosuppressive therapy for control.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for urticaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7825.  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a March 2012 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; records the relevant findings for rating the Veteran's urticaria.  The Veteran has not asserted that his condition has increased in severity since this examination was administered, or otherwise indicated that the examination was inadequate.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's urticaria is currently assigned a 10 percent rating under Diagnostic Code 7825, which specifically addresses urticaria.  A 10 percent rating is warranted where there is evidence of recurrent episodes occurring at least four times during the past 12-month period and responding to treatment with antihistamines or sympathomimetics.  A higher 30 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period and the condition requires intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118 , Diagnostic Code 7825.

The rating criteria do not define "debilitating."  Hence, the Board will apply the meaning ordinarily attributed to the word, specifically "to make weak or feeble."  See Webster's New College Dictionary 297 (3d ed. 2008).

In this case, the criteria for a higher 30 percent rating have not been met.  First, the evidence does not reflect debilitating episodes.  VA records dated November 2011 show the Veteran complained of intermittent generalized urticaria with generalized hives.  He denied any exacerbating factors, and reported that symptoms resolved after he goes to sleep.  A VA examination in April 2012 also documented that the Veteran did not have debilitating episodes due to urticaria.  Rather, the Veteran reported only getting intermittent hives about 1 to 2 times per week, and that symptoms were worse with stress.

In addition, the evidence does not reflect treatment with immunosuppressive therapy.  The November 2011 VA records show the Veteran's condition was treated with cetirizine, an antihistamine.  During the April 2012 VA examination, the Veteran reported using loratadine, another antihistamine.  Antihistamine medications are not a form of immunosuppressive therapy.

The presence of debilitating episodes and the use of immunosuppressive therapy are what differentiate the higher 30 percent rating from the currently assigned 10 percent rating.  The presence of "and" in the criteria for the 30 percent rating indicates that both debilitating episodes and immunosuppressive therapy should be present.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (the use of the word "and" in a statutory provision or when reciting regulatory requirements indicates that all of the criteria must be satisfied).  In this case, neither has been demonstrated, and therefore an increased rating for urticaria is not warranted.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's urticaria with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's non-debilitating episodes of hives, as well as his use of antihistamine treatments, are expressly contemplated by the rating schedule.  There is no indication that his condition results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  In this case, however, the Veteran is only service-connected for urticaria.  Therefore, the holding of Johnson is not applicable to this case.


ORDER

A rating higher than 10 percent for urticaria is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


